Citation Nr: 0935817	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-31 500	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for the Veteran's service-connected degenerative joint 
disease, right knee, with total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to January 
1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In July 2009 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is necessary prior to final 
appellate review.  The Veteran has claimed entitlement to a 
rating in excess of 30 percent for degenerative joint 
disease, right knee, with total knee replacement.

During a July 2009 hearing before the undersigned Veteran Law 
Judge, the Veteran indicated that his service-connected 
condition had worsened since his last VA examination in 
August 2008.  The United State Court of Appeals for Veterans 
Claims (the Court) has held that where a veteran claims that 
a disability is worse than when previously rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  In addition, subsequent to the August 2008 Statement 
of the Case (SOC), the Veteran submitted evidence which, 
though accompanied by a waiver of jurisdiction, has not yet 
been considered by the RO. 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has undergone 
any treatment for his right knee 
disability since August 2008.  If the 
Veteran indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file. 

2.  The Veteran should be afforded an 
examination by a physician knowledgeable 
in orthopedic disorders to determine the 
current nature and extent of severity of 
his right knee disability.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
indicated tests should be completed.  The 
examination report should include range of 
motion findings for the left knee.  The 
examiner should address the DeLuca 
criteria, including whether there is 
instability of the left knee and should 
indicate whether the Veteran has 
additional function loss due to flare-ups, 
fatigability, incoordination, and pain on 
movement.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the examiner finds that 
there is additional limitation of motion 
due to flare-ups, fatigability or 
incoordination, the extent of such 
limitation of motion should be stated in 
degrees.  Notation should also be made as 
to the degree of functional impairment 
attributable to the knee disorder.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of the additional evidence 
that has been submitted.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Veteran is advised of the importance of appearing for a 
scheduled examination.  Failure to do so without good cause 
could result in a denial of his claim.  38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



